Name: Commission Regulation (EEC) No 2020/89 of 6 July 1989 abolishing a countervailing charge on tomatoes originating in Spain (except in the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 7. 89 Official Journal of the European Communities No L 192/ 17 COMMISSION REGULATION (EEC) No 2020/89 of 6 July 1989 abolishing a countervailing charge on tomatoes originating in Spain (except in the Canary Islands) tomatoes originating in Spain (except in the Canary Islands) can be abolished ; Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal, the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1868/89 (3) introduced a countervailing charge on tomatoes origina ­ ting in Spain (except in the Canary Islands) ; Whereas for tomatoes originating in Spain (except in the Canary Islands) there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1868/89 is hereby repealed. Article 2 This Regulation shall enter into force on 7 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1989 . i For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 118, 29 . 4. 1989, p. 12. (&lt;) OJ No L 181 , 28 . 6. 1989, p. 27 .